Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF ALASKA AIRLINES, INC. As Amended and in Effect September 10, 2009 (Date of Previous Amendment: February 12, 2003) ARTICLE I Registered Office and Agent The registered office of the Corporation is located at CT Corporation System, 240 Main Street, Suite 800, Juneau, Alaska 99801, and the name of its registered agent at such address is CT Corporation System. ARTICLE II Shareholders Sec. 1.The Annual Meeting of Shareholders for the purpose of electing Directors and for the transaction of such other business as may properly be brought before the meeting shall be held on such date and time as shall be fixed by resolution of the Board of Directors.If the day fixed for the Annual Meeting shall be a legal holiday, such meeting shall be held on the next succeeding business day.
